Citation Nr: 1302205	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  08-12 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a sinus disability, to include as secondary to service connected upper respiratory infection (URI). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from November 1989 to January 1993. 

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded by the Board in January 2012 for additional development and is now ready for appellate review of the claim for service connection for a sinus disability.  As the development conducted following the January 2012 Board remand with respect to the claim for service connection for a left ovarian cyst resulted in the grant of service connection for this disability by rating action in March 2012, the only issue remaining on appeal is as listed on the Title Page.  

It does not appear that the RO has not taken action with respect to two issues referred to them by the January 2012 Board remand that were raised by the record but not adjudicated by the RO; namely, entitlement to increased ratings for post-operative residuals of a laparotomy for a right ovarian cyst and an URI.  As such, these issues are again referred to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The weight of the evidence is against a conclusion that a current sinus disability is etiologically related to service or to service-connected URI. 


CONCLUSION OF LAW

The criteria for service connection for a sinus disability, to include as secondary to service-connected URI, have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A February 2012 letter that contained the required content of notice, to include the information and evidence necessary to prevail in a claim for secondary service connection as requested in the January 2012 remand, was sent to the Veteran.  While this letter was not sent prior to initial adjudication, it was followed by readjudication of the claim in a supplemental statements of the case dated in October 2012.  Pricket, supra.  An April 2006 letter, issued prior to initial adjudication, also informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, the Veteran was represented by a certified Veterans' service organization throughout the claims process.  Accordingly, VA's duty to notify has either has been satisfied or any deficiency has caused no prejudice to the Veteran. 

VA's duty to assist the Veteran has also been satisfied in this case.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), VA medical records, and private medical records have been obtained.  VA provided the Veteran with a medical examination completed in March 2012, with an addendum to this examination prepared in April 2012, relevant to the claim on appeal.  This examination was adequate because it reflects a review of the claims file and the relevant history contained therein, consideration of a history provided by the Veteran, thorough clinical findings, and relevant nexus opinions supported by adequate rationale.  This examination and addendum also, as conceded by the Veteran's representative in his November 2012 presentation to the Board, reflect compliance with the requests of the January 2012 remand; as such, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  In this regard, the Veteran submitted a VCAA notice response in February 2012 indicating that she had no other information or evidence to substantiate her claim.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

II.  Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence of record, to include in the Veteran's claims file and the Virtual VA file (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  (The Virtual VA file does not contain any evidence or correspondence pertinent to the matter at hand.)  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A disability which is proximately due to or the result of a service-connected disease shall be service connected.  38 C.F.R. § 3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to incorporate the analysis by the United States Court of Appeals for Veterans Claims (Court) in Allen.  The revised 38 C.F.R. § 3.310 provides, in essence, that in an aggravation secondary service connection scenario, there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as medical evidence showing the level of increased disability after the aggravation occurred.

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Veteran can attest to factual matters of which she has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, (Fed. Cir. 2007). In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

Summarizing the pertinent evidence with the above criteria in mind, the STRs reflect treatment for cold symptoms in July 1990 and an URI in September 1991.  A May 1991 "Southwest Asia Demobilization/Redeployment Medical Evaluation" showed the Veteran marking "Yes" in response to a query as to whether she had a "cough or sinus infection."  However, review of the STRs, to include the reports from the October 1992 separation examination, do not reflect a sinus disorder, and the medical history collected in conjunction with the separation examination showed the Veteran answering "No" to the question as to whether she had ever had or now had sinusitis.  

After service, the Veteran did not claim entitlement to service connection for a sinus disability when she filed her original claim for VA benefits in 1993, although she did refer therein to having been exposed to toxic fumes during her Persian Gulf service.  It was not until her September 2005 application for VA benefits that the Veteran asserted that she had upper respiratory disability due to service, specifically, exposure to "filth and chemicals" in Saudi Arabia.  

The first post-service clinical evidence reflecting sinus problems is contained on VA outpatient treatment reports dated in September 2005.  Sinusitis was diagnosed on a VA outpatient treatment report dated in May 2006.  A VA examination conducted in that month resulted in the conclusion that it was at least as likely as not that respiratory scarring and asthma was the result of environmental irritants coincident with the Veteran's Persian Gulf service, and service connection for URI was granted by the February 2007 rating decision.  

A VA outpatient treatment report dated in June 2010 reflected follow up treatment for sinusitis.  An October 2011 VA outpatient treatment report noted that the Veteran "continued" to have problems with sinusitis and associated headaches, and the medical assessment as reflected on a January 2012 VA outpatient treatment report included sinusitis. 

Sinus x-rays conducted of the paranasal sinuses in conjunction with the VA examination completed in March 2012 in were negative, but the examiner noted that the June 2010 VA outpatient treatment report reflected a diagnosis of sinusitis.  It was concluded by the examiner that it was less likely as not that sinusitis was related to service.  With respect to the etiologic relationship between sinusitis and the service connected URI, the conclusion by the examiner was that it was less likely as not that sinusitis was the result of the service connected upper respiratory disability.  The examiner referenced medical literature (with citations provided in the April 2012 addendum opinion) in supporting this determination.  

The Board finds the opinion above that was solicited by the January 2012 remand to be definitive as to the resolution of the claim, as review of the record does not otherwise reflect any competent medical evidence linking sinusitis to service or service connected URI.  The etiology of sinusitis is a medical question requiring medical expertise, and the Veteran is a layperson without any demonstrated (or alleged) medical expertise and has not cited to any supporting medical opinion or treatise evidence pertinent to her claim.  As such, while the Board concedes the credibility of the appellant's statements and sworn testimony presented at the January 2011 hearing linking sinusitis to service or service connected URI for the purpose of this analysis, it simply finds the probative weight of these statements to be overcome by the opinion following the March 2012 opinion.  See King v. Shinseki, No. 2011-7159 (Fed. Cir. Dec. 5, 2012).  

In short therefore, the Board finds that the preponderance of the evidence is against the claim for service connection for a sinus disorder, to include as secondary to sinusitis.  As such, the doctrine of reasonable doubt is not for application and the claim must be denied.  Gilbert, supra.  
 

ORDER

Entitlement to service connection for a sinus disability, to include as secondary to service connected URI, is denied. 




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


